Name: Commission Decision No 3248/94/ECSC of 22 December 1994 extending the validity of Decision No 1478/94/ECSC of 27 June 1994 on the introduction or transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  international trade;  international security;  Europe;  European construction;  tariff policy
 Date Published: 1994-12-28

 Avis juridique important|31994S3248Commission Decision No 3248/94/ECSC of 22 December 1994 extending the validity of Decision No 1478/94/ECSC of 27 June 1994 on the introduction or transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification Official Journal L 338 , 28/12/1994 P. 0077 - 0078 Finnish special edition: Chapter 11 Volume 37 P. 0220 Swedish special edition: Chapter 11 Volume 37 P. 0220 COMMISSION DECISION No 3248/94/ECSC of 22 December 1994 extending the validity of Decision No 1478/94/ECSC of 27 June 1994 on the introduction or transitional tariff measures for products covered by the Treaty establishing the ECSC for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unificationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 (1) thereof, Whereas the tariff applied to products governed by the ECSC Treaty is fully applicable to the territory of the former German Democratic Republic as from 3 October 1990, the date of German unification; Whereas the former German Democratic Republic had concluded numerous agreements with Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty; whereas the former German Democratic Republic had concluded long-term cooperation and investment agreements with Czechoslovakia, Poland and the USSR which give rise to reciprocal deliveries of goods covered by the Treaty establishing the ECSC at zero rates of duty for many years to come; Whereas agreements of the first type not renewed after 31 December 1990 and agreements of the second type will be renegotiated at Community, German or private enterprise level, but whereas this process of renegotiation will take some time; Whereas the maximum quantities or values mentioned in these agreements do not entail legally-binding obligations between the parties; whereas non-enforcement thereof cannot therefore give rise to any compensation by the European Coal and Steel Community; Whereas it is necessary, therefore, during a transitional period to attenuate the impact resulting from German unification on both types of agreement as otherwise serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, could result and, indeed the stability of the economies of these countries might be adversely affected thereby; Whereas for these reasons it is appropriate to suspend temporarily the customs duties applied to products covered by the ECSC Treaty originating in Buglaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, which are covered by the abovementioned agreements between the former German Democratic Republic and these countries up to the maximum quantities or values laid down therein; Whereas it is appropriate, in view of the special circumstances of German unification, for the said suspension of duties to be applicable to the products concerned only in so far as they are put into free circulation in the territory of the former German Democratic Republic; Whereas it is necessary to make provision for determining the origin of the goods which will be covered by the said suspension of duties; Whereas in view of the difficulties in applying these measures and the fact that some of their consequences are un foreseeable, it is appropriate to emphasize the transitional character of these measures and restrict their duration to a one-year period up to 31 December 1995 for a last time; Whereas a similar transitional arrangement was set up until 31 December 1992 by Council Regulation (EEC) No 3568/90 (1) and by Commission Decision No 3788/90/ECSC (2), extended until 31 December 1993 by Council Regulation (EEC) No 1343/93 (3) and by Commission Decision No 153/93/ECSC (4); these arrangements have been replaced by Regulation (EC) No 665/94 (5) and by Commission Decision No 1478/94/ECSC (6) for the year 1994; Whereas it is appropriate to provide for special measures and a procedure to implement them, in case the temporary suspension of duties causes or threatens to cause serious injury to a branch of Community industry; Whereas this Decision implies a derogation from Recommendation No 1-64 of the High Authority of the ECSC concerning an increase. In the protective duty on iron and steel products at the external frontiers of the Community; Whereas this Decision does not otherwise affect the powers of the Member States with regard to commercial policy referred to in Article 71 of the Treaty; Whereas these measures are solely related to the customs tariff and in any event, must not prejudice the application of Community measures under the common commercial policy; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision No 1478/94/ECSC, the year '1994' is replaced by the year '1995'. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 353, 17. 12. 1990, p. 1. (2) OJ No L 364, 28. 12. 1990, p. 27. (3) OJ No L 133, 2. 6. 1993, p. 1. (4) OJ No L 151, 23. 6. 1993, p. 23. (5) OJ No L 83, 26. 3. 1994, p. 1. (6) OJ No L 159, 28. 6. 1994, p. 37.